Exhibit 10.21

GRAYMARK HEALTHCARE, INC.

CHAIRMAN OF THE BOARD AGREEMENT

This Agreement (the “Agreement”) is made as of July 1, 2011, by and between
Graymark Healthcare, Inc., an Oklahoma corporation (the “Company”), and Jamie
Hopping (“Hopping”).

1. Relationship. During the term of this Agreement, Hopping will serve as the
Chairman of the Board of Directors of the Company. Hopping will be a
non-executive chair and will not have responsibility for day-to-day operations
at the Company, which are reserved for the Chief Executive Officer and the other
elected officers. The Company expects Hopping to provide services in her
capacity as Chairman of the Board including: (a) providing strategic advice and
counsel to the Chief Executive Officer; (b) provide general advice on best
practices in healthcare services industry; (c) provide commercial introductions
to the Company in order to assist the Company in expanding sales to hospitals
and other healthcare service providers; (d) providing insight into hospital
practices and practices of healthcare service providers; (e) providing those
services customarily consistent with the position of Chairman of the Board; and
(f) those services that are described or otherwise consistent with the Company’s
by-laws (collectively, the “Services”). Hopping represents that she has the
qualifications, the experience and the ability to properly serve as the
Company’s Chairman. Hopping shall use her best efforts to perform the Services
such that the results are satisfactory to the Company. Hopping shall devote at
such time and attention to performance of the Services as is required to
satisfactorily perform such Services, but shall have no minimum time
commitments.

2. Fees. The Company shall compensate Hopping with a cash payment of $10,000 per
month. In connection with this Agreement, Hopping acknowledges that the Company
has granted Hopping a non-qualified stock option grant covering 175,000 shares
of the Company’s common stock. Hopping shall not be entitled to annual grants to
non-employee directors of the Company unless specifically authorized by the
Board or Compensation Committee thereof.

3. Expenses. Hopping shall not be authorized to incur on behalf of the Company
any expenses and will be responsible for all expenses incurred while performing
the Services unless otherwise agreed to by the Company’s Chief Executive
Officer, which consent shall be evidenced in writing for any expenses in excess
of $1,000. In addition, Hopping shall be entitled to reimbursement for travel
expenses related to attendance in person at meetings of the Board of Directors
of the Company or any committee there on which she sits. As a condition to
receipt of reimbursement, Hopping shall be required to submit to the Company
reasonable evidence that the amount involved was both reasonable and necessary
to the Services provided under this Agreement.

4. Term and Termination. Hopping shall serve as Chairman of the Board of
Directors of the Company for a period commencing on July 1, 2011 and terminating
on June 30, 2012 or her earlier of death, resignation or removal. The Company
may extend the term of this Agreement by written notice to Hopping. Termination
of this Agreement does not have the effect of Hopping’s removal as a director of
the Company.



--------------------------------------------------------------------------------

Notwithstanding the above, the Hopping may terminate this Agreement at any time
upon 60 business days’ written notice. In the event of such termination, Hopping
shall be paid through the date of termination. The Company may remove Hopping as
Chairman and/or as a director in accordance with the by-laws of the Company then
in effect.

Should either party default in the performance of this Agreement or materially
breach any of its obligations under this Agreement, including but not limited to
Hopping’s obligation to perform the Services and comply with the Company’s
policies and procedures, the non-breaching party may terminate this Agreement
immediately if the breaching party fails to cure the breach within 10 business
days after having received written notice by the non-breaching party of the
breach or default.

5. Independent Director. Hopping’s relationship with the Company will be that of
an independent director and not that of an employee, consultant or other similar
position. Hopping shall use commercially reasonable efforts to take, or refrain
from taking, all actions which will enable Hopping to continue to serve as an
independent director of the Company’s Board and as a member of the Audit
Committee thereof in accordance with the rules and regulations of the Securities
and Exchange Commission and the Nasdaq Stock Market.

6. No Authority to Bind Company. Hopping acknowledges and agrees that Hopping
has no authority to enter into contracts that bind the Company or create
obligations on the part of the Company without the prior written authorization
of the Company.

7. Withholding; Indemnification. The Company shall have the right to withhold
the applicable withholding taxes for all compensation paid to Hopping under this
Agreement

8. Consulting or Other Services for Competitors. Hopping represents and warrants
that Hopping does not presently perform or intend to perform, during the term of
the Agreement, consulting or other services for, or engage in or intend to
engage in an employment relationship with, companies who businesses or proposed
businesses in any way involve products or services which would be competitive
with the Company’s products or services, or those products or services proposed
or in development by the Company during the term of the Agreement. If, however,
Hopping decides to do so, Hopping agrees that, in advance of accepting such
work, Hopping will promptly notify the Nominating and Corporate Governance
Committee of the Board of Directors of the Company in writing, specifying the
organization with which Hopping proposes to consult, provide services, or become
employed by and to provide information sufficient to allow the Nominating and
Corporate Governance Committee of the Board of Directors of the Company to
determine if such work would conflict with the terms of this Agreement, the
interests of the Company. If the Nominating and Corporate Governance Committee
of the Board of Directors of the Company determines that such work conflicts
with the terms of this Agreement, the Company reserves the right to terminate
this Agreement immediately. In no event shall any of the Services be performed
for the Company at the facilities of a third party or using the resources of a
third party.

 

-2-



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the Company and Hopping.

(b) Sole Agreement. This Agreement constitutes the sole agreement of the parties
and supersedes all oral negotiations and prior writings with respect to the
subject matter hereof.

(c) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon delivery, when delivered personally
or by overnight courier or sent by email or fax (upon customary confirmation of
receipt), or forty-eight (48) hours after being deposited in the U.S. mail as
certified or registered mail with postage prepaid, addressed to the party to be
notified at such party’s address or fax number as set forth on the signature
page or as subsequently modified by written notice.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Oklahoma, without
giving effect to the principles of conflict of laws.

(e) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(g) Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.

[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------

The parties have executed this Agreement as of the date first written above.

 

THE COMPANY:

 

GRAYMARK HEALTHCARE, INC.

By:

  /s/ Stanton Nelson  

(Signature)

Name:  

Stanton Nelson

Title:  

Chief Executive Officer

Address:210 Park Avenue, Suite 1350

Oklahoma City, OK 73102

Attn: Chief Executive Officer

CHAIRMAN:

JAMIE HOPPING

(PRINT NAME)

/s/ Jamie Hopping

(Signature)

Address:

 

-4-